              Case 2:17-cr-00745-FMO Document 222 Filed 08/13/21 Page 1 of 6 Page ID #:1072

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 17-00745-FMO-2

 Defendant           KYN KAI NAOPE                                           Social Security No. 6         8   9     2
 akas:   None                                                                (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         08      12     2021

 COUNSEL                                                         Angel Navarro, CJA Panel Attorney
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                     Count 1: Conspiracy to Distribute Controlled Substances, 21 U.S.C. §§846, 841 (a)(1), (B)(1)(C), (b)(1)(E)

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of:

       It is the judgment of the Court that defendant, Kyn Kai Naope, is hereby committed on Count 1 of the
Indictment to time served. Defendant is placed on supervised release for a term of three (3) years under the
following terms and conditions:

         1.          Defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and Amended General Order 20-04.

         2.          Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit
                     to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         3.          During the period of community supervision, defendant shall pay the special assessment in
                     accordance with this judgment's orders pertaining to such payment.

         4.          Defendant shall cooperate in the collection of a DNA sample from defendant.

         5.          Defendant shall submit his person, property, house, residence, vehicle, papers, or other areas
                     under the defendant’s control, to a search conducted by a United States Probation Officer or law
                     enforcement officer. Failure to submit to a search may be grounds for revocation. Defendant
                     shall warn any other occupants that the premises may be subject to searches pursuant to this
                     condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
                     reasonable manner upon reasonable suspicion that defendant has violated a condition of his
                     supervision and that the areas to be searched contain ev idence of this violation.

         6.          Defendant shall reside for a period of six (6) months in a home detention program which may
CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
             Case 2:17-cr-00745-FMO Document 222 Filed 08/13/21 Page 2 of 6 Page ID #:1073

 USA vs.     KYN KAI NAOPE                                         Docket No.:   CR 17-00745-FMO-2

                     include electronic monitoring, GPS, or automated identification system and shall observe all rules
                     of such program, as directed by the Probation Officer. Defendant shall maintain a residential
                     telephone line without devices and/or services that may interrupt operation of the monitoring
                     equipment. During this period of home detention, defendant shall be restricted to his residence
                     at all times except for employment; education; religious services or gatherings; medical,
                     substance abuse or mental health treatment; attorney visits; court-ordered obligations, or other
                     activities as pre-approved by Probation. Defendant shall pay the costs of location monitoring, not
                     to exceed the sum of $12 for each day of participation in the electronic monitoring or GPS system.
                     The Probation Officer may waive some or all of the costs if it is determined that defendant does
                     not have the ability to pay. Defendant shall provide payment and proof of payment as directed
                     by the Probation Officer.

        All fines are waived as the court finds that defendant has established that he is unable to pay and is not
likely to become able to pay any fine.

      It is ordered that defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of supervised release, at the rate of not less
than $25 per month.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
 Conditions of Probation and Supervised Release within this judgment be imposed. The Court may
 change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.



            August 13, 2021
            Date                                          Fernando M. Olguin, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.

                                                          Clerk, U.S. District Court



            August 13, 2021                          By /s/ G. Garcia
            Filed Date                                  Deputy Clerk




CR-104 (wpd 12/20)                         JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 2 of 4
             Case 2:17-cr-00745-FMO Document 222 Filed 08/13/21 Page 3 of 6 Page ID #:1074

 USA vs.     KYN KAI NAOPE                                                       Docket No.:    CR 17-00745-FMO-2




 The defendant must comply with the standard conditions that have been adopted by this court (set forth
 below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or            9.    The defendant must not knowingly associate with any persons
       local crime;                                                              engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the                  with any person convicted of a felony unless granted permission
       federal judicial district of residence within 72 hours of                 to do so by the probation officer. This condition will not apply to
       imposition of a sentence of probation or release from                     intimate family members, unless the court has completed an
       imprisonment, unless otherwise directed by the probation                  individualized review and has determined that the restriction is
       officer;                                                                  necessary for protection of the community or rehabilitation;
 3.    The defendant must report to the probation office as                10.   The defendant must refrain from excessive use of alcohol and
       instructed by the court or probation officer;                             must not purchase, possess, use, distribute, or administer any
 4.    The defendant must not knowingly leave the judicial district              narcotic or other controlled substance, or any paraphernalia
       without first receiving the permission of the court or probation          related to such substances, except as prescribed by a physician;
       officer;                                                            11.   The defendant must notify the probation officer within 72 hours of
 5.    The defendant must answer truthfully the inquiries of the                 being arrested or questioned by a law enforcement officer;
       probation officer, unless legitimately asserting his or her Fifth   12.   For felony cases, the defendant must not possess a firearm,
       Amendment right against self-incrimination as to new                      ammunition, destructive device, or any other dangerous weapon;
       criminal conduct;                                                   13.   The defendant must not act or enter into any agreement with a
 6.    The defendant must reside at a location approved by the                   law enforcement agency to act as an informant or source without
       probation officer and must notify the probation officer at least          the permission of the court;
       10 days before any anticipated change or within 72 hours of         14.   The defendant must follow the instructions of the probation officer
       an unanticipated change in residence or persons living in                 to implement the orders of the court, afford adequate deterrence
       defendant’s residence;                                                    from criminal conduct, protect the public from further crimes of the
 7.    The defendant must permit the probation officer to contact                defendant; and provide the defendant with needed educational or
       him or her at any time at home or elsewhere and must permit               vocational training, medical care, or other correctional treatment
       confiscation of any contraband prohibited by law or the terms             in the most effective manner.
       of supervision and observed in plain view by the probation
       officer;
 8.    The defendant must work at a lawful occupation unless
       excused by the probation officer for schooling, training, or
       other acceptable reasons and must notify the probation
       officer at least ten days before any change in employment or
       within 72 hours of an unanticipated change;




CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 3 of 4
             Case 2:17-cr-00745-FMO Document 222 Filed 08/13/21 Page 4 of 6 Page ID #:1075

 USA vs.     KYN KAI NAOPE                                            Docket No.:   CR 17-00745-FMO-2


            The defendant must also comply with the following special conditions (set forth below).

      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
 or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18
 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g).
 Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order made
 payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
 defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
 mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18
 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
 material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
 restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
 the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
 the United
                          States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

         CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                       SANCTIONS

       As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a
 signed release authorizing credit report inquiries; (2) federal and state income tax returns or a signed
 release authorizing their disclosure and (3) an accurate financial statement, with supporting
 documentation as to all assets, income and expenses of the defendant. In addition, the defendant must
 not apply for any loan or open any line of credit without prior approval of the Probation Officer.
CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 4 of 4
             Case 2:17-cr-00745-FMO Document 222 Filed 08/13/21 Page 5 of 6 Page ID #:1076




                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                              to
 Defendant noted on appeal
 on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                              to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.
                                                    United States Marshal


                                               By
            Date                                    Deputy Marshal


                                                CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the
 original on file in my office, and in my legal custody.
                                                    Clerk, U.S. District Court

                                               By
            Filed Date                              Deputy Clerk




                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

      These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.


         (Signed)
               Defendant                                       Date

CR-104 (wpd 12/20)                   JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 5 of 4
             Case 2:17-cr-00745-FMO Document 222 Filed 08/13/21 Page 6 of 6 Page ID #:1077
 USA vs.     KYN KAI NAOPE                                        Docket No.:   CR 17-00745-FMO-2




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                        JUDGMENT & PROBATION/COMMITMENT ORDER                     Page 6 of 4
